DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 Response to Amendment
Claims 1-13 are pending. Claims 1-13 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 claim(s) 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
While not relied upon below, Malatesta et al., US 20170061722 A1 also indicate the subject matter of the claims as amended (Fig. 1, Fig. 2, “In other instances, verifying the signature against a signature-of-record is desirable. Handwriting-script recognition software can be used for this function”, [0020], accept all pieces with a detected signature, then performing automatic or semi-automatic signature verification, [0022], A present signature is captured, filtered, and automatically compared with the signature(s) of record. If accepted, the signature can be assigned a confidence level based on the quality of match to signatures(s) of record, [0028], audit trail is created for both procedures, [0031], Voter's envelopes with signatures that are not automatically verified (rejected) are identified, for example as "For Operator Image-US 20030179913 A1 is also cited herein as relevant for indicating a check is made between the handwriting component data of the read registered signature information and those of the just input handwritten signature information, and a check result indicating a match or a mismatch is notified ([0008]) and “Additionally, a comparison is made between every piece of the handwriting shape data and character information (font data) of every type prestored as a handwriting dictionary in a signature dictionary information unit 18, a character string corresponding to the most suitable character information is extracted, and character codes corresponding to this character string are extracted, so that a user ID based on the character codes, which will be described later, is automatically generated” ([0036]).
Examiner notes defining the shared folder to show in what way it is different from the predetermined destination, and indicating the shared folder is not a repository of certified votes including the signature scanned for later auditing, as described by Malatesta et al. (above) or Matos (used in rejection below) is likely improve conditions for allowance. 
All other arguments are by similarity or dependency and are addressed by the above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20120041786 A1) in view of Kite et al. (US 20080173714 A1) in view of Matos (US 20100153190 A1).

Regarding claims 1, 12, and 13, Yu discloses an information processing system comprising; at least one memory; and circuitry configured to; and information processing method, performed by circuitry of an information processing system, comprising: information processing apparatus comprising; circuitry configured to; acquire user information of a user currently logged-in to a server, the user information including a user name text (patient uses kiosk, patient completes and submits a HIPAA release form, kiosk system instructs that the user input identification information - name, contact information, username, and/or identification code, or the like, and kiosk system verifies the information with the main server system, [0138], previously received, stored, or recorded identity of the patient, [0143], email can also be configured to comprise a hyperlink to a secure website for example, requiring a username and password, encryption key, authentication and/or the like in order to obtain, retrieve, and/or review the confidential data and/or information, [0144]); receive data that includes a signature that is handwritten (kiosk system is configured to comprise a signature pad, wherein the patient can write or input his signature, [0140]); analyze character strings of the signature included in the data (OCR software or other recognition software used on the signature, [0143]);  compare 

While a signature pad strongly implies, “receive data that includes a signature”, another reference is provided to make this even more explicit. Yu does not explicitly disclose when the result of comparing the character strings of the signature included in the data with the acquired user information matches, send the data to a shared folder; and when the result of comparing the character strings of the signature included in the data with the acquired user information mismatches, send the data to a predetermined destination.

Kite et al. teach acquire user information (access a reader database 120 which stores reference data--data records to be referred to or compared against image data acquired from a mail item in order to authenticate said mail item and/or its sender, [0037], Voter signature data on record/reference data, [0061]); receive data that includes a signature that is handwritten (acquired image, includes a signature, specialized OCR systems, such as barcode readers, handwriting recognition modules and signature verification modules [0033], “Once the region of interest is identified, the image processing system will send only the section of the image containing the signature to the signature verification function. Similarly, the image processing system may send only data for another defined region of interest, e.g. a region expected to contain a printed name, an address, a VRN, an election code, or a bar code containing one or more of these pieces of election/voter related information”, [0036], handwritten signature, [0052], Signature verification may include determining whether the acquired image data representative of the voter signature, [0060]);  analyze character strings of the signature included in the data (Typical OCR systems 116 may be implemented as software modules that analyze image data representative of the various characters (e.g., text), objects (e.g., images or barcodes) or specific regions of interest as detected upon the mail items, [0032], specialized OCR systems, such as barcode readers, handwriting recognition modules and signature verification modules may be employed as needed for performing verification (e.g., identification, interpretation) of select objects upon the mail item, [0033], OCR, [0061]); compare a result of analyzing the character strings of the signature included the data with the acquired user name text included in the user information (specialized OCR systems, signature verification modules, [0033], Examples of markings that may be placed or written onto the envelope by the voter include, but are not limited to voter signature, handwritten name - once acquired, the above 

Yu and Kite et al. are in the same art of signature OCR (Yu, [0143], Kite et al., [0061]). The combination of Kite et al. with Yu enables receiving signature data in the form of image data. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the signature image of Kite et al. with the invention of Yu as this was known at the time of filing, the combination would have predictable results, and as Kite et al. teach, “an automated, in-line sortation process based upon properly verified return envelope characteristics enables more efficient and expedited processing of ballots with no fragmentation of the various verification or sortation steps required” ([0015]), and “Those skilled in the art will recognize that various OCR 

Yu and Kite et al. do not explicitly disclose when the result of comparing the character strings of the signature included in the data with the acquired user information matches, send the data to a shared folder; and when the result of comparing the character strings of the signature included in the data with the acquired user information mismatches, send the data to a predetermined destination.

Matos teaches when the result of comparing the character strings of the signature included in the data with the acquired user information matches, send the data to a shared folder; and when the result of comparing the character strings of the signature included in the data with the acquired user information mismatches, send the data to a predetermined destination (lets a voter vote from a location which is remote from the location at which votes are counted, [0058], non-erasable signature which may then be scanned into a computer, [0139], converting signatures to a permanent, storable record, [0140], copies of the registration information may be made and transmitted to one or more of: A) the voting central station, [0181]-[0182], 

Yu and Kite et al. and Matos are in the same art of signatures (Yu, [0143], Kite et al., [0061]; Matos, [0216]). The combination of Matos with Yu and Kite et al. enables use of a shared folder and separate destination. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the folders of Matos with the invention of Yu and Kite et al. as this was known at the time of filing, the combination would have predictable results, and as Matos indicates, “Among the ways of generating a profit are a) by the lease or sale of information obtained during the voting process, or during the testing process, or during non-confidential chat sessions, b) by advertising, c) by sale of a company which maintains such a website, or by leasing the services of such a company or by any other contractual arrangement with such a company for the purpose of providing information about voter choices, d) by allowing lobbyists to use the website, and e) by allowing educational institutions to use the website. The larger dividend of the apparatus and system described herein is that it provides apparatus and methods to allow the will and preferences of voters to be known in substantially real time, and it provides easy, secure access whereby large numbers of people may actively participate directly in their government” ([0028]-[0029]), indicating both commercial and non-commercial advantages to the improvement indicated by Matos. 

Regarding claim 2, Yu and Kite et al. and Matos disclose the information processing system of claim 1. Yu and Kite et al. further indicate the character strings are analyzed by optical character recognition (Yu, using OCR software or other recognition software, the signature on 
 
Regarding claim 3, Yu and Kite et al. and Matos disclose the information processing system of claim 1. Yu and Kite et al. further indicate the circuitry is further configured to when the result of comparing the character strings of the signature indicate that the result of analyzing the character strings of the signature which is included the data and the acquired user information match, determine to send the data to the predetermined destination (Yu, “In certain embodiments, the system semi-automatically and/or automatically conducts a search and/or matches the patient name and source patient identification number provided in the request form and/or searches a PACS, a RIS, a HIS, or the like to locate medical files associated with the information provided in the request form.  In certain embodiments, the system presents or causes to display match information (for example, exact and/or near matches) to the film librarian for review and/or approval and/or selection, [0102], The matching information can comprise but is not limited to the patient identification number assigned by the source medical facility, and/or names or other identifications to locate the requested medical files. The main server system then instructs the client server system at the source medical facility to send, transmit, or transfer the appropriate medical record files to the client server system located at the destination medical facility, [0103], automatically match and/or locate the requested medical files based on the previously saved matching information and/or user-configurable matching criteria, [0104], To verify the identity of the patient, the signature can be compared to prior signatures on file by the main server system or by the film librarian, [0140]; Kite et al., The name printed on the envelope should be compared to the name on record for the Voter Registration Number printed on the envelope, signature on the envelope should be compared 

Regarding claim 4, Yu and Kite et al. and Matos and disclose the information processing system of claim 1. Yu and Kite et al. and Matos further indicate the at least one memory is configured to store the user information in association with the shared folder, and the circuitry is further configured to detect to store the data in the shared folder in association with the user information; acquire the user information associated with the shared folder which is detected to store the data; and compare the result of analyzing the character strings of signature included the data with the acquired user information in association with the shared folder which is detected to store the data (Yu, “In certain embodiments, the system semi-automatically and/or automatically conducts a search and/or matches the patient name and source patient identification number provided in the request form and/or searches a PACS, a RIS, a HIS, or the like to locate medical files associated with the information provided in the request form.  In certain embodiments, the system presents or causes to display match information (for example, exact and/or near matches) to the film librarian for review and/or approval and/or selection, [0102], The matching information can comprise but is not limited to the patient identification number assigned by the source medical facility, and/or names or other identifications to locate the requested medical files. The main server system then instructs the client server system at the source medical facility to send, transmit, or transfer the appropriate medical record files to the client server system located at the destination medical facility, [0103], automatically match and/or locate the requested medical files based on the previously saved matching information and/or user-configurable matching criteria, [0104], To verify the identity of the patient, the 

Regarding claim 5, Yu and Kite et al. and Matos disclose the information processing system of claim 4. Yu and Matos further indicate the circuitry is further configured to permit access the shared folder associated with the user information, when accessed by a user which is indicated in the user information. (Yu, “In certain embodiments, a computer-implemented method for controlling a permission-based workflow process for transferring medical files from a source medical facility to a destination medical facility, the method comprises: reviewing a request to transfer at least one medical file from the source medical facility to the destination medical facility, wherein the request further comprises a criteria for the at least one medical file; locating medical files in a database accessible by the source medical facility that possibly satisfies the criteria, wherein the database is at least a picture archiving and communication system, an image server database, a radiology information system, or a hospital information system or other medical system; causing to display to a film librarian the located medical files that possibly satisfies the criteria; receiving from the film librarian a selection of at least one of the located medical files; and sending an approval to a main server system to approve the transfer of the at least one selected medical file, wherein the sending causes transferring of the at least one selected medical file from the source medical facility to the destination medical .
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20120041786 A1) and Kite et al. (US 20080173714 A1) and Matos (US 20100153190 A1) as applied to claim 4 above, further in view of Hirakata (US 20150095988 A1 [published more than 1 year before US filing date]).

Regarding claim 6, Yu and Kite et al. and Matos disclose the information processing system of claim 4. Yu partly indicates the user information is a folder name of the shared folder (Yu, conforming the file name to the consistent naming standard of Medical Facility 2, [0169], the file and/or message conversion module can be configured to determine the file format type by reviewing the extension name of the file and/or analyzing the contents of the files, [0185]), however, another reference is added herein to make this explicit.

Hirakata teaches the folder includes a shared folder, and the user information is a folder name of the folder (shared folder, [0075]-[0079], “FIG. 6 shows an example of the user information.  For example, the user information includes a "shared folder name", a "user name", a "password", a "user folder name", and an "e-mail address".  The "shared folder name" is a folder name of a shared folder which is shared and accessible by plural users.  The "user folder 

Yu and Kite et al. and Hirakata are in the same art of OCR (Yu, [0143], Kite et al., [0061]; Hirakata, [0071]). The combination of Hirakata et al. with Yu and Kite et al. enables use of a shared folder and user name in the file name. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the shared folder and naming convention of Hirakata et al. with the invention of Yu and Kite et al. and Matos as this was known at the time of filing, the combination would have predictable results, and as Hirakata et al. indicate this is a convenient way for a user to organize files ([0041]), therefore in combination with Yu and Kite and Matos will enable an easy and organized way for users to access files.
 
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20120041786 A1) and Kite et al. (US 20080173714 A1) and Matos (US 20100153190 A1) as applied to claim 1 above, further in view of Lacey et al. (US 20160232534 A1).

Regarding claim 7, Yu and Kite et al. and Matos disclose the information processing system of claim 1. Yu and Kite et al. and Matos do not explicitly disclose at least one memory is configured to store the user information in association with device information which indicates the user who performs access to the information processing apparatus; and the circuitry is further configured to acquire the user information associated with the user who performs 

Lacey et al. teach store the user information in association with device information which indicates the user who performs access to the information processing apparatus; and the circuitry is further configured to acquire the user information associated with the user who performs access to the information processing apparatus; and compare result of analyzing the character strings of signature included the data with the acquired user information associated with the device information indicating the user who performs access to the information processing apparatus (a data extraction module 330 for extracting information from documents obtained by the enterprise device 108-1, including extracting computer-readable text from documents, using optical character recognition to recognize and extract non-computer readable text from documents, as well as locating and extracting photographs, images, signatures, holograms, laser perforations, bar codes, Quick Response (QR) codes, etc., and the like; a document analysis module 332 for analyzing documents (and/or information, photographs, or other content extracted from documents), for example, to determine whether and/or to what degree information extracted from the document matches other information associated with the user (such as the user's name, date of birth, address, etc.), the quality of content extracted from the document (e.g., holograms, laser perforations, etc.), and the like; a verification rating module 334 for generating verification ratings for documents; and an encryption/upload module 336 for encrypting documents, biometric data, verification ratings, extracted data, user information (e.g., name, address, social security number, etc.) and the like, and uploading such 

Yu and Kite et al. and Lacey et al. are in the same art of OCR (Yu, [0143], Kite et al., [0061]; Lacey et al., [0077]). The combination of Lacey et al. with Yu and Kite et al. and Matos enables use of specialized access schemes. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the access of Lacey et al. with the invention of Yu and Kite et al. and Matos as this was known at the time of filing, the combination would have predictable results, and as Lacey et al. indicate, “The disclosed systems and methods obviate many logistical difficulties for both individuals and requesting parties.  In particular, because documents are shared electronically, users do not need to physically present or mail original copies of documents to a requestor.  Similarly, the requestor does not need to store or maintain original copies of the documents, reducing overhead and compliance risks.  Moreover, because 

Regarding claim 8, Yu and Kite et al. and Matos and Lacey et al. disclose the information processing system according to claim 7. Lacey et al. further teach the device information corresponds to a mobile terminal of the user which transmitted the user information to the information processing system, and the circuitry is configured to associate the mobile terminal with the user after the mobile terminal transmits information corresponding to the user (Exemplary client devices include a desktop computer, a laptop computer, a tablet computer, a mobile electronic device, a mobile phone, [0030], user information database 106 stores information associated with users, [0032], an information receiving module 342 for receiving information associated with a user (e.g., from the server 104), including but not limited to documents, data extracted from documents, verification ratings, etc., and for receiving decryption keys (e.g., from the server 104 and/or a client device 102-n), [0083], a receiving module 426 for receiving information from remote devices (e.g., client devices 102-n, enterprise devices 108-n), including but not limited to: documents, verification ratings, data extracted from documents, account information (e.g., name, address, social security number, password, 

Regarding claim 9, Yu and Kite et al. and Matos and Lacey et al. disclose the information processing system according to claim 8. Lacey et al. further teach the mobile terminal is configured to activate an application for transmitting an image of a document to the information processing system;  in response to receiving an input from a user within the application to transmit the document to the information processing apparatus, activate an image capturing device of the user terminal;  capture, with the image capturing device, an image of a hard copy of the document;  and transmit the captured image of the hard copy of the document to the information processing system as the transmitted information (In some implementations, the client device 102-1 is associated with an individual (or any entity that wishes to verify its identity to another party), and is used to capture and/or process documents and other information from an individual, as described herein.  In some implementations, the client device 102-1 includes a client application 112 that facilitates the capture and/or processing of documents and other information (e.g., with an built-in or attached camera or scanner), [0030], client device 102-1 is used to capture images and/or files of documents that can be used for identity verification, such as government issued photo identification cards and/or credentials (e.g., drivers' licenses, passports, etc.), utility bills, and the like.  For example, in some implementations, the client device 102-1 is a smartphone with a digital camera, and an individual uses the camera to capture a photograph of a drivers' license and a utility bill, [0037], image capture device module 226 (including, for example, applications, drivers, etc.) that works 

Regarding claim 10, Yu and Kite et al. and Matos and Lacey et al. disclose the information processing system according to claim 8. Yu and Kite et al. and Lacey et al. further indicate the information that the mobile terminal transmits to the information processing system is initially embedded in a code that is displayed at separate user terminal for which the user is logged into an Internet page corresponding to the information processing system (Yu, Thus, remote data may include a device which is physically stored in the same room and connected to the computing system via a network.  In other situations, a remote device may also be located in a separate geographic area, such as, for example, in a different location, country, and so forth, [0052], connections over the internet, [0061], the firewall operates to limit and/or reduce access to files stored within a computer network, such as the local area network (LAN) generally existing at each medical facility, from remotely located machines [0068], remote microprocessor may be operated by an entity operating the computer system 200, including the client server systems or the main server system, an/or may be operated by one or more of the data sources 115 and/or one or more of the computing systems [0092]; Kite et al., applications are implemented on one or more computer communication via an intranet, the Internet and/or other data networks [0106], All or portions of the software may at times be communicated through the Internet or various other telecommunication networks, [0110]; Lacey et al., The server then sends to the user at a remote client device an authorization request for consent to the request.  The server receives from the remote client device the consent, abstract, server  the client device 102-1 is connected to the Internet (e.g., via the network communications interface 212), [0046] providing this information to a remote device (e.g., the server 104) in order to create a unique user account, and interacting with the remote device to establish the user's account [0056]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20120041786 A1) and Kite et al. (US 20080173714 A1) and Matos (US 20100153190 A1) and Lacey et al. (US 20160232534 A1) as applied to claim 10 above, further in view of Kaufman (US 20120330844 A1).

Regarding claim 11, Yu and Kite et al. and Matos and Lacey et al. disclose the information processing system of claim 10. Yu and Kite et al. and Matos and Lacey et al. do not explicitly disclose after activating the application, and in response to receiving an input from the user within the application to establish a connection with the information processing system, activate the image capturing device; read, with the image capturing device, the code displayed on the Internet page on the separate user terminal; and transmit the read information to the information processing system. 

Kaufman teaches after activating the application, and in response to receiving an input from the user within the application to establish a connection with the information processing system, activate the image capturing device; read, with the image capturing device, the code displayed 
[Note: As examiner interprets claim 11, Kaufman is the closest reference, however, see the conclusion for other references that would teach the material in the claim if an alternate reading is applied]

Yu and Kite et al. and Lacey et al. and Kaufman are in the same art of OCR (Yu, [0143], Kite et al., [0061]; Lacey et al., [0077]; Kaufman, [0108]). The combination of Kaufman with Yu and Kite et al. and Matos and Lacey et al. enables use of scanning a QR code from a screen. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the scanning of Kaufman with the invention of Yu and Kite et al. and Matos and Lacey et al. as this was known at the time of filing, the combination would have predictable results, and as Kaufman indicates anti-fraud benefits ([0069]) and “Fast Lane Checkout is a consumer controlled payment terminal application that allows Smartphone to scan and pay for a product in one motion without exposing credit card information. Credit cards are kept in the consumer's encrypted Safe as described above ([0102]), indicating in conjunction with Yu and Kite et al. and Matos and Lacey et al. will increase speed and financial security of the system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661